Exhibit 10.6

 

SUNGARD BRIDGE RECEIVABLES FACILITY

BRIDGE SECOND STEP RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF AUGUST 11, 2005

 

by and among

 

SUNGARD FINANCING LLC,

as Transferor,

 

and

 

SUNGARD FUNDING II LLC,

as the Transferee,



--------------------------------------------------------------------------------

 

SUNGARD BRIDGE RECEIVABLES FACILITY

BRIDGE SECOND STEP RECEIVABLES PURCHASE AGREEMENT

 

THIS BRIDGE SECOND STEP RECEIVABLES PURCHASE AGREEMENT, dated as of August 11,
2005 (the “Second Step Agreement”)1, relating to the SunGard Bridge Receivables
Facility, is by and among SunGard Financing LLC, a Delaware limited liability
company (“SunGard Financing” or the “Transferor” ), and SunGard Funding II LLC,
a Delaware limited liability company (together with its assigns, “SunGard
Funding II” or the “Transferee”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Annex A hereto.

 

PRELIMINARY STATEMENTS

 

SunGard Financing now owns, and from time to time hereafter will own, pursuant
to the First Step Agreement, all of the right, title and interest in and to the
Receivables of the Sellers thereunder (the “Receivables”), together with the
Seller Related Security and Collections with respect thereto (collectively with
the Receivables, the “Assets”).

 

SunGard Financing wishes to sell and assign to SunGard Funding II, and SunGard
Funding II wishes to purchase from SunGard Financing, all of SunGard Financing’s
right, title and interest in and to the Assets and the SunGard Financing Related
Security existing on the date hereof and arising from time to time until the
Amortization Date.

 

Following each purchase of all of SunGard Financing’s right, title and interest
in and to all the Assets and the SunGard Financing Related Security, SunGard
Funding II may pledge the Assets and the SunGard Financing Related Security to
obtain credit under the Credit Agreement.

 

ARTICLE I

 

AMOUNTS AND TERMS

 

Section 1.1 Purchase of Receivables.

 

(a) Effective on the date hereof, in consideration for the Second Step Purchase
Price and upon the terms and subject to the conditions set forth herein, SunGard
Financing hereby sells, assigns, transfers, sets over and otherwise conveys to
SunGard Funding II, without recourse (except to the extent expressly provided
herein), and SunGard Funding II does hereby purchase from SunGard Financing, all
of its right, title and interest in and to all of the Assets and the SunGard
Financing Related Security existing as of the close of business on the Business
Day immediately prior to the date hereof and all of the Assets and SunGard
Financing Related Security thereafter arising through and including the
Amortization Date. In accordance with the preceding sentence, on the date hereof
SunGard Funding II shall acquire all of SunGard Financing’s right, title and
interest in and to all of the Assets and the SunGard Financing Related Security
existing as of the close of business on the Business Day immediately prior to
the date hereof and thereafter arising through and including the Amortization
Date; provided, that, SunGard Funding II shall pay the Second Step Purchase
Price therefor in accordance with Section 1.2.

 

(b) It is the intention of the parties hereto that the Purchase of Receivables
included in the Assets made hereunder shall constitute a “sale of accounts” (as
such term is used in Article 9 of the Uniform Commercial Code), which sale is
absolute and irrevocable and provides SunGard Funding II with the full benefits
of ownership of the Receivables. The sale of Receivables hereunder is made
without recourse to SunGard Financing; provided, however, that (i) SunGard
Financing shall be liable to SunGard Funding II for all representations,
warranties and covenants made by the Sellers under the First Step Agreement and
by SunGard Financing hereunder, and (ii) such sale does not constitute and is
not intended to result in an assumption by SunGard Funding II or any assignee
thereof of any obligation of any Seller, SunGard Financing or any other Person
arising in connection with the Receivables, the related Contracts, the Seller
Related Security and/or the SunGard Financing Related Security or any other
obligations of Sellers or SunGard Financing. In view of the intention of the
parties hereto that the Purchase of Receivables made hereunder shall constitute
a sale of such Receivables rather than loans secured thereby, SunGard Financing
will, on or prior to the date hereof and in accordance with Section 4.1(h),
(x) indicate clearly and unambiguously in its computer files that all
Receivables have been or will be conveyed to SunGard Funding II pursuant to this
Agreement and (y) note in its accounting records that the Receivables have been
sold to SunGard Funding II. Upon the request of SunGard Funding II, the
Transferor will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of SunGard Funding II’s ownership interest in the Assets and SunGard
Financing Related Security, or as SunGard Funding II may reasonably request.

 

Section 1.2 Payment for the Purchase.

 

(a) The Second Step Purchase Price for each Second Step Purchase from SunGard
Financing shall be the Purchase Price (net of Purchase Price Credits) payable
for the related Purchase by SunGard Financing under the First Step Agreement,
payable on the dates the related Purchase Price is payable by SunGard Financing.

 

--------------------------------------------------------------------------------

1 Discuss adding Seller Agent as Party hereto with analogous addition on Wrapped
side



--------------------------------------------------------------------------------

(b) Upon the fulfillment of the conditions set forth in Article III, the Second
Step Purchase Price for Receivables shall be paid by SunGard Funding II or
provided for (without duplication) by SunGard Funding II in the manner provided
in Section 1.2(c) on the date of the initial Purchase from SunGard Financing and
on each Purchase Date thereafter until the Amortization Date.

 

(c) The Second Step Purchase Price for Receivables shall be paid by SunGard
Funding II on each Purchase Date (including the initial Purchase Date) as
follows:

 

(i) by netting the amount of any Purchase Price Credits then due to SunGard
Financing against such Second Step Purchase Price;

 

(ii) to the extent available for such purpose (as determined by SunGard Funding
II), in cash; and

 

(iii) by means of an addition to the principal amount of the Second Step
Intercompany Note in an aggregate amount up to the remaining portion of the
Second Step Purchase Price (after subtraction of the amounts paid in accordance
with clauses (i), (ii) and (iii) of this subsection (c). SunGard Financing may
evidence such additional principal amounts by recording the date and amount
thereof on the grid attached to the Second Step Intercompany Note; provided,
however, that the failure to make any such recordation or any error in such grid
shall not adversely affect SunGard Financing’s rights.

 

(d) All amounts payable by SunGard Funding II in respect of the Second Step
Purchase Price of Receivables shall be paid by SunGard Funding II to an account
of SunGard Financing. Any such payment by SunGard Funding II to or at the
direction of SunGard Financing shall constitute a full and complete discharge of
SunGard Funding II’s liability for the amounts so paid.

 

Section 1.3 Reconveyance of Receivables. (a) Simultaneously with any
reconveyance of a Receivable under Section 1.3(b) of the First Step Agreement,
such Receivable shall immediately and automatically be sold, assigned,
transferred and reconveyed (without recourse) by SunGard Funding II to SunGard
Financing without any further action by SunGard Funding II or any other Person.

 

(b) If at any time a Seller shall become a “Seller” under the SunGard Insured
Receivables Facility, the Receivables originated by such Seller shall
immediately and automatically be sold, assigned, transferred and reconveyed
(without recourse) by SunGard Funding II to SunGard Financing without any
further action by SunGard Funding II or any other Person.

 

Section 1.4 Payments and Computations, Etc.

 

(a) All amounts to be paid or deposited by SunGard Funding II hereunder shall be
paid or deposited in accordance with the terms hereof on the day when due in
immediately available funds to the account of SunGard Financing designated from
time to time by SunGard Financing or as otherwise directed by SunGard Financing;
provided that to the extent Collections during any Monthly Period that are
available to fund the Second Step Purchase Price of Receivables sold during such
period are less than the full amount of such Second Step Purchase Price, the
unpaid portion thereof shall be paid or provided for on the related Settlement
Date in accordance with Section 1.4(c). In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

 

(b) All amounts due to SunGard Financing from SunGard Funding II once received
shall be applied in the following order of payment during each Monthly Period:

 

(i) first, to pay any amounts payable pursuant to 1.2(c)(ii); and

 

(ii) second, to make payments of interest on, and then principal of the Second
Step Intercompany Note in accordance with Section 1.8 and the Second Step
Intercompany Note.

 

(c) On each Settlement Date:

 

(i) SunGard Financing shall determine the aggregate Second Step Purchase Price
(the “Aggregate Second Step Purchase Price”) for all Assets conveyed by SunGard
Financing to SunGard Funding II during the preceding Monthly Period or, in the
case of the Amortization Date, during the period from the end of the preceding
Monthly Period to the Amortization Date (each such period, a “Adjusted Monthly
Period”); provided, that the final Adjusted Monthly Period shall commence on the
day following the most recently ended Adjusted Monthly Period and shall end on
the Amortization Date;



--------------------------------------------------------------------------------

(ii) if on any Settlement Date, the Aggregate Second Step Purchase Price for the
related Adjusted Monthly Period minus the aggregate amount of Second Step
Purchase Price Credits for such Adjusted Monthly Period (such difference, the
“Modified Aggregate Second Step Purchase Price”) exceeds the amount of cash
payments received by SunGard Financing as provided herein for such Adjusted
Monthly Period (such amount, the “Cash Payments”), SunGard Financing shall,
subject to the terms of this Agreement and to the extent it has not already done
so, record such excess as an increase in the principal amount outstanding under
the Second Step Intercompany Note (subject to the limitation set forth in
Section 1.8(c)), and if any excess remains after giving effect to the
permissible increase in the principal amount of the Second Step Intercompany
Note, SunGard Financing may declare the Amortization Date to have occurred by
delivering notice to that effect to SunGard Funding II and the Administrative
Agent; and

 

(iii) if on any Settlement Date, the Cash Payments for the related Adjusted
Monthly Period exceed the Modified Aggregate Second Step Purchase Price for such
Adjusted Monthly Period, SunGard Financing shall, subject to the terms of this
Agreement, record the application of that excess, (x) first, to the payment of
any unpaid and accrued interest on the Second Step Intercompany Note,
(y) second, as a reduction in the principal amount of the Second Step
Intercompany Note, and, (z) third, to the payment of any remaining excess to
SunGard Funding II.

 

Section 1.5 Transfer of Records.

 

(a) In connection with the Purchase of Receivables hereunder, SunGard Financing
hereby sells, transfers, assigns and otherwise conveys to SunGard Funding II all
of SunGard Financing’s right and title to and interest in the Records relating
to all Receivables sold hereunder, without the need for any further
documentation in connection with the Purchase. In connection with such transfer,
SunGard Financing hereby grants to SunGard Funding II an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by SunGard Financing to account for the Receivables, to the extent
necessary to administer the Receivables, whether such software is owned by
SunGard Financing or is owned by others and used by SunGard Financing under
license agreements with respect thereto, provided that should the consent of any
licensor of SunGard Financing to such grant of the license described herein be
required, SunGard Financing hereby agrees that upon the request of SunGard
Funding II, SunGard Financing will use its reasonable efforts to obtain the
consent of such third-party licensor. The license granted hereby shall be
irrevocable, and shall terminate on the date this Agreement terminates in
accordance with its terms.

 

(b) SunGard Financing (i) shall take such action requested by SunGard Funding
II, from time to time hereafter, that may be necessary or appropriate to ensure
that SunGard Funding II have an enforceable ownership interest in the Records
(and is able to grant a perfected first priority security interest) relating to
the Receivables purchased from SunGard Financing hereunder, and (ii) shall use
its reasonable efforts to ensure that SunGard Funding II, the Administrative
Agent and the Collection Agent each has an enforceable right (whether by license
or sublicense or otherwise) to use all of the computer software used to account
for the Receivables and/or to recreate such Records.

 

Section 1.6 Characterization. This agreement constitutes a “security agreement”
as defined in the Uniform Commercial Code that the parties intend provides for
the “security interest” of a buyer of accounts under the Uniform Commercial
Code. If, notwithstanding the intention of the parties expressed in
Section 1.1(b), any sale by SunGard Financing to SunGard Funding II of
Receivables hereunder shall be characterized as a loan by SunGard Financing to
SunGard Funding II and not a true sale of accounts or such sale shall for any
reason be ineffective or unenforceable, then this Agreement shall be deemed to
constitute a security agreement in respect of such loan under the Uniform
Commercial Code and other applicable law. SunGard Financing hereby grants to
SunGard Funding II a security interest in all of SunGard Financing’s right,
title and interest in, to and under all Assets existing and hereafter arising
and all Records with respect thereto, and all proceeds of the foregoing, and the
SunGard Financing Related Security to secure such loan, which security interest
shall be prior to all other Liens. After the occurrence of an Early Amortization
Event, SunGard Funding II and its assigns shall have, in addition to the rights
and remedies specified in this Agreement, all other rights and remedies provided
to a secured party after default in a transaction which is a sale of accounts
under the Uniform Commercial Code and other applicable law, which rights and
remedies shall be cumulative.

 

Section 1.7 No Repurchase. Except to the extent expressly set forth herein,
SunGard Financing shall not have any right or obligation under this Agreement,
by implication or otherwise, to repurchase from SunGard Funding II any
Receivables or to rescind or otherwise retroactively affect any Purchase of any
Receivable after it is sold to SunGard Funding II hereunder.

 

Section 1.8 Second Step Intercompany Note.

 

(a) On the date of the initial Purchase, SunGard Funding II shall issue to
SunGard Financing, for its account, a note substantially in the form of
Exhibit I (as amended, supplemented or otherwise modified from time to time, the
“Second Step Intercompany Note”). The aggregate principal amount of the Second
Step Intercompany Note at any



--------------------------------------------------------------------------------

time shall be equal to the difference between (i) the aggregate principal amount
on the issuance thereof and each addition to the principal amount of the Second
Step Intercompany Note with respect to SunGard Financing pursuant to the terms
of Section 1.2(c)(iii) and Section 1.4 as of such time, minus (ii) the aggregate
amount of all payments made in respect of the principal of the Second Step
Intercompany Note as of such time. All payments made in respect of the Second
Step Intercompany Note shall be allocated, first, to pay accrued and unpaid
interest thereon, and second, to pay the outstanding principal amount thereof.
Interest on the outstanding principal amount of the Second Step Intercompany
Note shall accrue at a rate per annum equal to the Base Rate in effect from time
to time from and including the date of issuance to but excluding the day on
which it is paid in full and shall, subject to the terms and conditions hereof
and thereof, be paid (x) on each Settlement Date with respect to the principal
amount of the Second Step Intercompany Note outstanding from time to time during
the Adjusted Monthly Period immediately preceding such Settlement Date (but only
to the extent SunGard Funding II has funds available to make such payment) and
(y) on the maturity date thereof; provided, however, that, to the maximum extent
permitted by law, accrued interest on the Second Step Intercompany Note which is
not so paid shall be added to the principal amount of the Second Step
Intercompany Note. Principal of the Second Step Intercompany Note not paid or
prepaid pursuant to the terms thereof shall be payable on the maturity date
thereof. Notwithstanding anything to the contrary contained in this Agreement,
any payments to be made by SunGard Funding II in respect of the Second Step
Intercompany Note shall be made solely from funds available to SunGard Funding
II that are not otherwise required to be applied or set-aside for the payment of
any obligations of SunGard Funding II under the Second Step Agreement, shall be
non-recourse and shall not constitute a claim against SunGard Funding II to the
extent that insufficient funds exist to make such payment.

 

(b) Anything herein to the contrary notwithstanding, SunGard Funding II may not
make any payment of any Second Step Purchase Price on any Purchase Date by
increasing the aggregate principal amount of the Second Step Intercompany Note
outstanding unless the aggregate principal amount of the Second Step
Intercompany Note outstanding on such Purchase Date (after giving effect to all
repayments thereof on or before such Purchase Date) would not exceed 25% of the
aggregate Outstanding Balance of the Receivables on such Purchase Date.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of SunGard Financing. SunGard
Financing hereby represents and warrants to SunGard Funding II, as of the date
hereof, and as of the date of each incremental Purchase, and with respect to the
other representations and warranties set forth in this Section 2.1, as of the
date such Receivables are purchased hereunder, that:

 

(a) Corporate Existence and Power. SunGard Financing (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its assets, to
carry on its business as now conducted and as proposed to be conducted and to
execute, deliver and perform its obligations under each Transaction Document to
which it is a party and (c) except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

(b) Power and Authority; Due Authorization Execution and Delivery. The
execution, delivery and performance by SunGard Financing of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action or other action and, if required, stockholder action. This
Agreement has been duly executed and delivered by SunGard Financing and
constitutes, and each other Transaction Document to which SunGard Financing is
to be a party, when executed and delivered by SunGard Financing, will
constitute, a valid and legally binding obligation of SunGard Financing, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(c) Governmental Approvals, No Conflict. The execution and delivery by SunGard
Financing of this Agreement and each other Transaction Document to which it is a
party, and the performance of its obligations hereunder and thereunder (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
security interests created under the Transaction Documents, (ii) do not
contravene or violate, as the case may be, its certificate of incorporation or
by-laws, or its certificate of formation or limited liability company agreement;
(iii) do not require compliance with any bulk sales act or similar law,
(iv) will not violate any Requirement of Law applicable to SunGard Financing
except to the extent such violations, individually



--------------------------------------------------------------------------------

or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (v) will not violate or result in a default under any material
indenture or other material agreement or instrument binding upon SunGard
Financing or any of their respective assets, or give rise to a right thereunder
to require any payment to be made by SunGard Financing or give rise to a right
of, or result in, termination, cancellation or acceleration of any material
obligation thereunder, and (vi) will not result in the creation or imposition of
any Lien on any asset of SunGard Financing except Liens created under the
Transaction Documents.

 

(d) Actions, Suits. There are no actions, suits or proceedings pending, or to
SunGard Financing’s knowledge, probable of assertion, against or affecting
SunGard Financing, or any of its properties, in or before any court, arbitrator
or other body, that question the validity of the Transactions or could
reasonably be expected to have a Material Adverse Effect. SunGard Financing is
not in default with respect to any order of any court, arbitrator or
governmental body.

 

(e) Accuracy of Information. All information heretofore furnished by SunGard
Financing or any of its Affiliates to SunGard Funding II for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by SunGard Financing or any of its Affiliates to SunGard
Funding II will be, true and accurate in every material respect on the date such
information is stated or certified.

 

(f) Good Title. At the time each Receivable of SunGard Financing is transferred
to SunGard Funding II, SunGard Financing was the legal and beneficial owner of
each such Receivables, Related Security and Collections with respect thereto,
free and clear of any Lien, except as created by the Transaction Documents.

 

(g) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase,
transfer to the SunGard Funding II (and the SunGard Funding II shall acquire
from SunGard Financing) a valid and perfected first priority ownership interest
in each Receivable that is the subject of such Purchase, together with the
Related Security and Collections with respect thereto, free and clear of any
Lien, except as created by the Transactions Documents. There have been duly
filed all financing statements or other similar instruments or documents
necessary under the Uniform Commercial Code (or any comparable law) of all
appropriate jurisdictions to perfect the SunGard Funding II’s ownership interest
in the Receivables, the Related Security and the Collections.

 

(h) Uniform Commercial Code Search; Filing Information; Location of Records. The
name (as it appears in the public records of the relevant jurisdiction of
organization), the Federal tax identification number, the organizational
identification number, the type of organization, the jurisdiction of
organization, the mailing address and the address of the location of the Records
of SunGard Financing are correctly set forth Schedule B.

 

(i) Lockboxes, Lockbox Accounts and Collection Accounts. The names and addresses
of all Lockbox Banks and Collection Banks as of the date of this Agreement,
together with the account numbers of the Lockbox Accounts and Collection
Accounts at each Lockbox Bank and Collection Bank and the post office box number
of each Lockbox, are listed on Schedule C.

 

(j) Names. Within the last five years, SunGard Financing has not used any
corporate names, trade names or assumed names other than that on the signature
page of this Agreement.

 

(k) Ownership of SunGard Funding II. SunGard Financing owns, directly or
indirectly, 100% of membership interests in SunGard Funding II, free and clear
of any Lien.

 

(l) Investment and Holding Company Status. SunGard Financing is not (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

(m) Good Faith Transfers. The transfers of Receivables by SunGard Financing to
SunGard Funding II pursuant to this Agreement, and all other transactions
between SunGard Financing and SunGard Funding II, have been and will be made in
good faith and without intent to hinder, delay or defraud creditors of SunGard
Financing.

 

(n) Early Amortization Event and Potential Early Amortization Event. No Early
Amortization Event or Potential Early Amortization Event has occurred and is
continuing.

 

(o) Taxes. SunGard Financing has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) any Taxes that are
being contested in good faith by appropriate proceedings and for which SunGard
Financing has set aside on its books adequate reserves or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(p) Solvency. Immediately after the consummation of the Transactions to occur on
the date hereof, SunGard Financing is Solvent.



--------------------------------------------------------------------------------

(q) Employees. SunGard Financing has no employees.

 

(r) Uniform Commercial Code Article 9 Representation. (i) Creation. This
Agreement creates a valid and continuing security interest (as defined in the
applicable Uniform Commercial Code) in the Receivables, the Collections and the
Seller Related Security in favor of SunGard Funding II, which security interest
is prior to all other Liens, and is enforceable as such as against creditors of
and purchasers from the Transferor.

 

(ii) Accounts. The Receivables, Collections and Related Security constitute
either “accounts”, “general intangibles” or “deposit accounts” within the
meaning of the Uniform Commercial Code.

 

(iii) Title. The Transferor owns and has good and marketable title to the
Receivables, Collections and Seller Related Security free and clear of any Lien,
claim or encumbrance of any Person.

 

(iv) Perfection. The Transferor has caused or will have caused, within ten days,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Receivables, Collections and Related Security granted
to SunGard Funding II hereunder to the extent that they constitute “accounts” or
“general intangibles”. The Transferor has delivered to the Administrative Agent
a fully executed agreement pursuant to with the banks maintaining the Lockboxes
and the Collection Accounts have agreed to comply with all instructions
originated by the Administrative Agent directing disposition of the funds in the
Lockboxes and Collection Accounts without further consent by the Transferor.

 

(v) Priority. Other than the security interest granted to SunGard Funding II
hereunder, the Transferor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables, Collections or Seller
Related Security. The Transferor has not authorized the filing of and is not
aware of any financing statements against the Transferor that include a
description of collateral covering the Receivables, the Collections or the
Seller Related Security other than any financing statement relating to the
security interest granted to SunGard Funding II hereunder or that has been
terminated. The Transferor is not aware of any judgment or tax lien filings
against the Transferor.

 

(vi) This clause (r) is not waivable.

 

Section 2.2 Representations and Warranties of SunGard Funding II. SunGard
Funding II represents and warrants as follows:

 

(a) SunGard Funding II is a limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation and is duly in good standing as a foreign limited liability company in
each jurisdiction where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to have a material adverse effect on
the ability of SunGard Funding II to perform its obligations hereunder.

 

(b) The execution, delivery and performance by SunGard Funding II of this
Agreement, and each other Transaction Document to which SunGard Funding II is to
be a party, when executed and delivered by SunGard Funding II (i) have been duly
authorized by all necessary limited liability company action and (ii) will not
(A) violate (1) SunGard Funding II’s certificate of formation or limited
liability company agreement, (2) any Requirement of Law applicable to SunGard
Funding II or (3) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which SunGard Funding II is a
party or by which it or any of its property is or may be bound or (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation of a material right or acceleration of any material payment
obligations under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (ii) or this Section 2.2(b), could reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of SunGard Funding II to perform its obligations hereunder and
(iii) will not result in the creation or imposition of any Lien except Liens
created under the Transaction Documents.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by SunGard Funding II of this Agreement, except (i) such as have
been obtained or made and are in full force and effect and (ii) for such
authorizations, approvals or actions the failure of which to obtain or take
could not reasonably be expected to have a material adverse effect on the
ability of SunGard Funding II to perform its obligations hereunder.



--------------------------------------------------------------------------------

(d) This Agreement, and each other Transaction Document to which SunGard Funding
II is to be a party, when executed and delivered by SunGard Funding II, has been
duly executed and delivered by SunGard Funding II and is the legal, valid and
binding obligation of SunGard Funding II, enforceable in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

 

ARTICLE III

 

CONDITIONS OF PURCHASE

 

Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase under
this Agreement is subject to the conditions precedent that (a) SunGard Funding
II shall have received on or before the date of such purchase those documents
listed on Schedule D and (b) all of the conditions to the initial purchase under
the First Step Agreement and to the effectiveness of the Credit Agreement shall
have been satisfied or waived in accordance with the terms thereof.

 

Section 3.2 Conditions Precedent to all Purchases by SunGard Funding II. SunGard
Funding II’s obligation to purchase Receivables on each Purchase Date from
SunGard Financing shall be subject to the further conditions precedent that
(a) the Amortization Date shall not have occurred and (b) the representations
and warranties set forth in Article II with respect to SunGard Financing that
are required to be made on such Purchase Date are true and correct on and as of
such date.

 

Notwithstanding the foregoing, unless otherwise specified by SunGard Funding II
(with a copy to the Administrative Agent) in a written notice to SunGard
Financing, each Purchase from SunGard Financing shall occur automatically on
each day prior to the Amortization Date, with the result that the title to all
Receivables of SunGard Financing shall vest in SunGard Funding II automatically
on the date each such Receivable arises and without any further action of any
kind by SunGard Funding II or SunGard Financing, whether or not the conditions
precedent specified above were in fact satisfied on such date and
notwithstanding any delay in making payment of the Second Step Purchase Price
for such Receivables (but without impairing SunGard Funding II’s obligation to
pay such Second Step Purchase Price in accordance with the terms hereof).

 

Section 3.3 Conditions Precedent to all Sales by SunGard Financing. The
obligation of SunGard Financing to sell any Receivable owned by it on any date
shall be subject to the further condition precedent that on such date no
voluntary or involuntary case or proceeding is pending against SunGard Financing
or SunGard Funding II under any Debtor Relief Law.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Affirmative Covenants of SunGard Financing. Until the date on which
this Agreement terminates in accordance with its terms, SunGard Financing hereby
covenants as set forth below:

 

(a) Financial Statements. SunGard Financing will deliver to SunGard Funding II:

 

(i) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of SunGard Parent beginning with the 2005 fiscal year, a
consolidated balance sheet of SunGard Parent and its consolidated Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of PriceWaterhouseCoopers or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(ii) as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
SunGard Parent, a consolidated balance sheet of SunGard Parent and its
consolidated Subsidiaries as at the end of such fiscal quarter, and the related
(x) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (y) consolidated statements of
cash flows for the portion of the fiscal year



--------------------------------------------------------------------------------

then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of SunGard Parent as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of SunGard Parent and its consolidated Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;

 

(iii) within 90 days after the end of each fiscal year of SunGard Financing, its
balance sheet and statements of income, retained earnings, stockholders’ equity
and cash flows as of the end of and for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by the appropriate Responsible Officer thereof as presenting fairly in all
material respects the financial condition and results of operations thereof on a
stand-alone basis in accordance with GAAP consistently applied (other than the
absence of footnotes);

 

(iv) with respect to each Monthly Period, SunGard Financing shall deliver
Monthly Reports and other reports not later than the Determination Date next
following the end of such Monthly Period;

 

(v) promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Person other than the Administrative
Agent or the Conduit Lenders copies of the same; and

 

(vi) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the SunGard Financial Policy, a copy of the SunGard
Financial Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Required
Lenders’ consent thereto.

 

(b) Certificates; Other Information. SunGard Financing will deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(i) no later than five (5) days after the delivery of the financial statements
referred to in Section 4.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of SunGard Financing;

 

(ii) together with the delivery of each Compliance Certificate pursuant to
Section 4.1(b)(i), a report setting forth the information required by
Section 2.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report); and

 

(iii) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Borrower Party, or compliance with the
terms of the Transaction Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

(c) Notices. SunGard Financing, promptly after obtaining knowledge thereof, will
notify SunGard Funding II and the Administrative Agent:

 

(i) of the occurrence of any Early Amortization Event;

 

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Borrower Party, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Borrower Party and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Borrower Party; and

 

(iii) of any cessation of the sale of Receivables under the First Step
Agreement.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of SunGard Funding II (x) stating that such notice is
being delivered pursuant to Section 4.1(c)(i), (ii) or (iii) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action SunGard Financing has taken and proposes to take with respect thereto.

 

(d) Payment of Obligations. SunGard Financing will pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(e) Information Regarding Collateral. SunGard Financing will furnish to SunGard
Funding II prompt written notice of any change (i) in SunGard Financing’s any
Seller’s corporate name, (ii) in the jurisdiction of incorporation or
organization of SunGard Financing’s any Seller or (iii) in SunGard Financing’s
any Seller’s organizational identification number. Before any such change
becomes effective, SunGard Financing will cause all filings under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral (as defined in the Security
Agreement).

 

(f) Lenders’ Reliance. SunGard Financing acknowledges that the Lenders are
entering into the transactions contemplated by the Credit Agreement in reliance
upon SunGard Financing’s identity as a legal entities separate from SunGard
Parent and the Sellers. Therefore, from and after the date of execution and
delivery of this Agreement, SunGard Financing shall take all reasonable steps,
including, without limitation, all steps that SunGard Funding II may from time
to time reasonably request, to maintain its identity as a separate legal entity
and to make it manifest to third parties that it is an entity with assets and
liabilities distinct from those of SunGard Parent and the Sellers and not just a
division of SunGard Parent or any Seller. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, SunGard
Financing will:

 

(i) conduct its own business in its own name and require that all of its
full-time employees, if any, identify themselves as such and not as its
employees of SunGard Parent ort any Seller (including by means of providing
appropriate employees with business or identification cards identifying such
employees as SunGard Financing’s employees);

 

(ii) compensate all employees, consultants and agents directly, from SunGard
Financing’s own funds, for services provided to it by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
SunGard Financing is also an employee, consultant or agent of SunGard Parent or
any Seller or, allocate the compensation of such employee, consultant or agent
between SunGard Financing on one hand, and SunGard Parent and the Sellers, on
the other hand, on a basis that reflects the services rendered to such Persons;

 

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of SunGard Parent or any Affiliate
thereof, such Finance Subsidiary shall lease such office at a fair market rent;

 

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

(v) conduct all transactions with SunGard Parent, each Seller and each Affiliate
thereof (including, without limitation, any delegation of its obligations as
Collection Agent) strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between such Finance Subsidiary on one hand, and SunGard
Parent, the Sellers and such Affiliate, on the other hand, on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;

 

(vi) at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;

 

(vii) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of such
Financing Subsidiary or (C) the initiation of, participation in, acquiescence in
or consent to any bankruptcy, insolvency, reorganization or similar proceeding
involving such Finance Subsidiary, are duly authorized by unanimous vote of its
Board of Directors (including the Independent Director) of SunGard Financing;

 

(viii) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and take all reasonable
action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business.



--------------------------------------------------------------------------------

(ix) maintain its books and records separate from those of SunGard Parent, the
Sellers and any other Affiliate thereof and otherwise readily identifiable as
its own assets rather than assets of SunGard Parent, the Sellers or such other
Affiliate;

 

(x) prepare its financial statements separately from those of SunGard Parent,
the Sellers or any other Affiliate thereof and insure that any consolidated
financial statements of SunGard Parent, the Sellers or such Affiliate that
include such Financing Subsidiary and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that such Finance Subsidiary is a separate corporate entity and that its assets
are not available to satisfy the claims of creditors of SunGard Parent and the
Sellers;

 

(xi) except as herein specifically otherwise provided, maintain the funds or
other assets of such Finance Subsidiary separate from, and not commingled with,
those of SunGard Parent, the Sellers, or any other Affiliate thereof and only
maintain bank accounts or other depository accounts to which SunGard Financing
alone is the account party, into which SunGard Financing alone makes deposits
and from which SunGard Financing alone (or the Administrative Agent in
accordance with a Control Agreement) has the power to make withdrawals;

 

(xii) pay all of SunGard Financing’s operating expenses from its own assets
(except for certain payments by SunGard Parent or other Affiliates pursuant to
allocation arrangements that comply with the requirements of this Section;

 

(xiii) Pay, discharge or otherwise satisfy as the same shall become due and
payable, all its obligations and liabilities in respect of taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, except, in each case, to the extent the failure
to pay or discharge the same could not reasonably be expected to have a Material
Adverse Effect;

 

(xiv) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
other Transaction Documents; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the First Step
Agreement, to make payment to SunGard Parent or the Sellers, as the case may be,
thereunder for the purchase of Receivables from the Sellers, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

 

(xv) maintain its organizational documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
certificate of formation or limited liability company agreement in any respect
that would impair its ability to comply with the terms or provisions of any of
the Transaction Documents;

 

(xvi) maintain the effectiveness of, and continue to perform under, the First
Step Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the First Step Agreement, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the First Step Agreement or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the SunGard
Funding II;

 

(xvii) not make any Restricted Payment that would result in an Early
Amortization Event; and

 

(xviii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Simpson Thacher &
Bartlett LLP, as counsel for the Borrower Parties, in connection with the
closing or future Borrowing under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.



--------------------------------------------------------------------------------

(g) Compliance with Laws. SunGard Financing will comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

(h) Books and Records. SunGard Financing will (a) maintain proper books of
record and account, on which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving its assets and
business; (b) maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
SunGard Financing will give SunGard Funding II notice of any material change in
the administrative and operating procedures referred to in the previous
sentence. SunGard Financing will (A) on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Receivables with a legend, acceptable to SunGard Funding II, describing the
interests of the Lenders under the Transaction Documents and (B) upon the
request of SunGard Funding II (x) mark each Contract with a legend describing
the interests of the Administrative Agent on behalf of the Lenders and
(y) deliver to the Administrative Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.

 

(i) Inspection/Audit Rights. SunGard Financing will permit representatives and
independent contractors of SunGard Funding II and its designees to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants to the extent required by and in the manner permitted by the
Collection Agent Agreement.

 

(j) Compliance with SunGard Financial Policy. SunGard Financing shall comply in
all respects with the SunGard Financial Policy.

 

(k) Ownership. SunGard Financing will take all necessary action to (i) vest
legal and equitable title to the Receivables, the Related Security and the
Collections purchased under the First Step Agreement irrevocably in SunGard
Funding II, free and clear of any Liens other than Liens in favor of the
Administrative Agent and the Lenders (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the Uniform Commercial Code (or any comparable law) of all appropriate
jurisdictions to perfect SunGard Financing’s interest in such Receivables,
Seller Related Security, Collections and SunGard Financing Related Security, and
such other action to perfect, protect or more fully evidence the interest of
SunGard Funding II as SunGard Funding II may reasonably request).

 

(l) Performance and Enforcement of First Step Agreement. SunGard Financing will
perform each of its obligations and undertakings under and pursuant to the First
Step Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to them under the First Step Agreement. SunGard Financing will take all actions
to perfect and enforce its rights and interests (and the rights and interests of
SunGard Funding II) under the First Step Agreements as SunGard Funding II may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the First Step Agreement.

 

(m) Insurance. SunGard Financing at its own expense will maintain, with
financially sound and reputable insurance companies, (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Transaction Documents.
SunGard Financing will furnish to SunGard Funding II, information in reasonable
detail as to the insurance so maintained.

 

(n) Payment to Sellers. With respect to any Receivable purchased by SunGard
Financing from the Sellers, such sale shall be effected under, and in strict
compliance with the terms of, the First Step Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the Sellers in respect of the Purchase Price for such Receivable. With
respect to any Receivable purchased by SunGard Funding II from SunGard
Financing, such sale shall be effected under, and in strict compliance with the
terms of, the Second Step Agreement, including, without limitation, the terms
relating to the amount and timing of payments to be made to SunGard Financing in
respect of the Purchase Price for such Receivable.

 

(o) Further Assurances and Post-Closing Conditions. Promptly upon reasonable
request by the Administrative Agent (a) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of the Security Agreement or other document or instrument relating to any
Collateral, and (b) do,



--------------------------------------------------------------------------------

execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably request from time
to time in order to carry out more effectively the purposes of the Security
Agreement.

 

(p) Bridge Collection Account Shortfall. On each Business Day, SunGard Financing
will deposit from and to the extent amounts are available under
Section 2.03(c)(x) of the Insured Credit Agreement amounts into the Collection
Account to satisfy any Collection Account Shortfall.

 

(q) Enforcement of First Step Agreement. SunGard Financing will, and will
require each Seller to, perform each of their respective obligations and
undertakings under and pursuant to the First Step Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to SunGard Financing under
the First Step Agreement. SunGard Financing will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent as subassignee of SunGard Financing) under this Agreement
as the Required Lenders may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in this Agreement.

 

(r) Collections. SunGard Financing will cause all Collections in each Lockbox
Account to be remitted daily to a Collection Account. In the event any payments
relating to Receivables are remitted directly SunGard Financing, SunGard
Financing will remit (or will cause all such payments to be remitted) directly
to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller will hold such payments in trust for the exclusive
benefit of SunGard Funding II (and its assigns).

 

(s) Net Worth. SunGard Financing will maintain a Net Worth on a consolidated
basis of at least the greater of (i) $74,000,000, and (ii) and 3% of its assets
as of the last day of any Monthly Period.

 

Section 4.2 Negative Covenants of SunGard Financing. Until the date on which
this Agreement terminates in accordance with its terms, SunGard Financing hereby
covenants that:

 

(a) Sales, Liens. SunGard Financing will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Liens upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Lockbox, Lockbox Account or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative Agent
and the Lenders provided for herein) other than in connection with the sale of
Charged-Off Receivables, and SunGard Financing will defend the right, title and
interest of SunGard Funding II (and its assigns) in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under SunGard Financing.

 

(b) Investments. SunGard Financing will not make or hold any Investments, except
as contemplated under the Loan Agreements.

 

(c) Indebtedness. SunGard Financing will not create, incur, assume or suffer to
exist any Indebtedness except as contemplated under the Loan Agreements.

 

(d) Fundamental Changes. SunGard Financing will maintain its corporate
separateness and will not merge or consolidate with or into any other Person,
and will not have any Subsidiaries (other than SunGard Funding II, which shall
be a wholly-owed Subsidiary, free and clear of all Liens except those created
under the Security Agreement).

 

(e) Change in Nature of Business. SunGard Financing will not make any change in
the character of its business which would impair the collectibility of the
Receivables or otherwise adversely affect the interests or remedies of the
Lenders.

 

(f) Use of Proceeds. SunGard Financing will not use the proceeds of any
Borrowing, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.

 

(g) Accounting Changes. SunGard Financing will not make any change in fiscal
year.

 

(h) Name Change, Offices and Records. SunGard Financing will not take any action
that would cause any financing statement to become “seriously misleading” under
Section 9-507 of the Uniform Commercial Code or change its location as specified
in Section 9-307 of the Uniform Commercial Code unless SunGard Financing shall
have: (i) given SunGard Funding II (and its assigns) at least thirty (30) days’
prior written notice thereof and (ii) delivered to SunGard Funding II (and its
assigns) all financing statements, instruments and other documents requested by
the Administrative Agent in connection with such change or relocation.



--------------------------------------------------------------------------------

(i) Change in Payment Instructions to Obligors. SunGard Financing will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lockbox, Lockbox
Account or Collection Account, unless the Administrative Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Lockbox Bank or Collection Bank or a Lockbox, Lockbox
Account or Collection Account, an executed Control Agreement with respect to the
new Lockbox, Lockbox Account or Collection Account; provided, however, that the
Collection Agent may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Lockbox, Lockbox Account or Collection Account. SunGard Funding II will
not credit remittances which do not constitute Collections or other proceeds of
the Receivables or the Related Security to any Lockbox Account or Collection
Account.

 

(j) Modifications to Contracts and SunGard Financial Policy. SunGard Financing
will not make (i) any change to the SunGard Financial Policy which would impair
the collectibility of the Receivables or otherwise adversely affect the
interests or remedies of the Lenders, and (ii) any change to the SunGard
Financial Policy without the prior written consent of SunGard Funding II.
SunGard Financing will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
SunGard Financial Policy.

 

(k) No Designation of “Amortization Date”. SunGard Financing will not declare an
“Early Amortization Event” (as defined in and under each of the Receivables
Purchase Agreements), or send any written notice to any Seller in respect
thereof, without the prior written consent of SunGard Funding II (or its
assigns), except with respect to the occurrence of an Insolvency Event.

 

(l) Organization Documents. Neither Financing Subsidiary shall amend its
Organization Documents without the prior written consent of all of
Administrative Agent.

 

(m) Certain Amendments. SunGard Funding II shall not amend its Organization
Documents or any Transaction Document to which it is party, without the prior
written consent of SunGard Funding II.

 

EARLY AMORTIZATION EVENTS

 

Section 4.3 Early Amortization Events. The occurrence of any one or more of the
following events shall constitute an Early Amortization Event:

 

(a) SunGard Financing shall fail (i) to make any payment or deposit required
hereunder (or any other Transaction Document to which it is a party) when due
and such failure continues for one (1) day, (ii) to perform or observe any term,
covenant or agreement under Section 4.2(f) hereunder, or (iii) other than as set
forth in clauses (i) and (ii) of this Section 5.1(a), to perform or observe any
term, covenant or agreement hereunder (other than as referred to in clause
(i) of this paragraph (a)) and such failure shall continue for ten
(10) consecutive Business Days.

 

(b) Any representation, warranty, certification or statement made by SunGard
Financing in this Agreement, any other Transaction Document or other document
delivered pursuant hereto or thereto shall prove in any material respect to have
been incorrect when made or deemed made other than any breach of a
representation relating to a Receivable that has been repurchased pursuant to
Section 1.3.

 

(c) A default shall occur in the performance of any term, provision or condition
contained in the Senior Credit Agreement causing Indebtedness to become due
prior to its stated maturity or declared to be due and payable or required to be
prepaid prior to the date of maturity thereof, or a default shall occur in the
performance of any term, provision or condition contained in any agreement under
which Material Indebtedness (as defined in the Senior Credit Agreement) was
created or is governed, the effect of which is to cause such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Collection Agent shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

 

(d) SunGard Financing shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against SunGard Financing seeking to adjudicate it bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) SunGard Financing shall take any corporate action to authorize any of
the actions set forth in clauses (i) or (ii) above in this subsection (d).

 

(e) An “Early Amortization Event” under and as defined in the First Step
Agreement shall occur.



--------------------------------------------------------------------------------

(f) An “Early Amortization Event” under and as defined in the Credit Agreement
shall occur.

 

Section 4.4 Remedies. Upon the occurrence and during the continuation of an
Early Amortization Event, SunGard Funding II may take any of the following
actions: (i) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by SunGard
Financing; provided, however, that upon the occurrence of the Early Amortization
Event described in Section 5.1(d), or of an actual or deemed entry of an order
for relief with respect to SunGard Financing under any Debtor Relief Law, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by SunGard
Financing and (ii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any amounts then due and owing
by SunGard Financing to SunGard Funding II. The aforementioned rights and
remedies shall be in addition to all other rights and remedies of SunGard
Funding II and its assigns available under this Agreement, by operation of law,
at equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the Uniform
Commercial Code to a secured party that is a buyer of accounts, all of which
rights shall be cumulative.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1 Indemnities by SunGard Financing. Without limiting any other rights
that SunGard Funding II may have hereunder or under applicable law, SunGard
Financing agrees to indemnify SunGard Funding II and its assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of SunGard Funding II) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by SunGard Funding II of an interest
in the Receivables, excluding, however:

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party.

 

Without limiting the generality of the foregoing indemnification, SunGard
Financing shall indemnify SunGard Funding II for Indemnified Amounts (including,
without limitation, losses in respect of uncollectible Receivables, regardless
of whether reimbursement therefor would constitute recourse to SunGard
Financing) relating to or resulting from:

 

(i) any representation or warranty made by SunGard Financing under or in
connection with this Agreement or in any report delivered by or on behalf of
SunGard Financing pursuant hereto, which shall have been false or incorrect when
made or deemed made;

 

(ii) the failure by SunGard Financing, to comply with any applicable law, rule
or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation;

 

(iii) any failure of SunGard Financing to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;

 

(iv) any products liability, personal injury or damage suit, or similar claim
arising out of or in connection with goods or services that are furnished
pursuant to any Receivable sold by SunGard Financing hereunder or pursuant to
the related Contract;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable sold by SunGard
Financing hereunder (including, without limitation, a defense based on such
Receivable or the related Contract not being a valid and legally binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction



--------------------------------------------------------------------------------

Document, the transactions contemplated hereby, the use of the proceeds of the
Purchase, the ownership of the Receivables or any other investigation,
litigation or proceeding relating to SunGard Financing in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) any failure to vest and maintain vested in SunGard Funding II, or to
transfer to SunGard Funding II, legal and equitable title to, and ownership of,
and a first priority perfected security interest in the Receivables sold by
SunGard Financing pursuant hereto, the Related Security and the Collections,
free and clear of any Lien; and

 

(x) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the Uniform Commercial Code of any
applicable jurisdiction or other applicable laws with respect to any Receivable
sold by SunGard Financing pursuant hereto, the Related Security and Collections
with respect thereto, and the proceeds of any thereof, whether at the time of
the Purchase or at any subsequent time.

 

Section 5.2 Other Costs and Expenses. SunGard Financing agrees to pay to SunGard
Funding II on demand all reasonable costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including, without limitation, the cost of auditors
auditing the books, records and procedures of SunGard Financing, reasonable fees
and out-of-pocket expenses of legal counsel for SunGard Funding II with respect
thereto and with respect to advising SunGard Funding II as to its respective
rights and remedies under this Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 Waivers and Amendments.

 

(a) No failure or delay on the part of SunGard Funding II (or its assigns) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by SunGard Financing and SunGard Funding II and,
to the extent required under the Credit Agreement, the Administrative Agent, and
the Committed Lenders or the Required Lenders.

 

Section 6.2 Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 7.2.

 

Section 6.3 Protection of Ownership Interests of SunGard Funding II.

 

(a) SunGard Financing agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that SunGard Funding II (or its
assigns) may reasonably request, to perfect, protect or more fully evidence the
rights of SunGard Funding II in and to the Receivables, or to enable SunGard
Funding II (or its assigns) to exercise and enforce SunGard Funding II’s rights
and remedies hereunder. At any time after the occurrence and during the
continuance of an Early Amortization Event, SunGard Funding II (or its assigns)
may, at SunGard Financing expense, direct SunGard Financing to notify the
Obligors of Receivables of the ownership interests of SunGard Funding II under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to SunGard Funding II
or its designee.

 

(b) If SunGard Financing fails to perform any of its obligations hereunder,
SunGard Funding II (or its assigns) may (but shall not be required to) perform,
or cause performance of, such obligation, and costs and expenses incurred in



--------------------------------------------------------------------------------

connection therewith shall be payable by SunGard Financing as provided in
Section 6.2. SunGard Financing irrevocably authorizes SunGard Funding II (and
its assigns) at any time and from time to time in the sole discretion of SunGard
Funding II (or its assigns), and appoints SunGard Funding II (and its assigns)
as its attorney(as)-in-fact, to act on behalf of SunGard Financing (i) to
execute on behalf of SunGard Financing as debtor and to file financing
statements necessary or desirable in SunGard Funding II’s (or its assigns’) sole
discretion to perfect and to maintain the perfection and priority of the
interest of SunGard Funding II in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
SunGard Funding II (or its assigns) in its sole discretion deem necessary or
desirable to perfect and to maintain the perfection and priority of SunGard
Funding II’s interests in the Receivables. This appointment is coupled with an
interest and is irrevocable.

 

Section 6.4 [Reserved].

 

Section 6.5 Bankruptcy Petition. SunGard Financing hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all Obligations, it will not institute against, or join any other Person in
instituting against SunGard Funding II any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 6.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

Section 6.7 CONSENT TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY TO
THIS AGREEMENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY TRANSACTION DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PARTY PURSUANT TO THIS AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF SUNGARD FINANCING TO BRING PROCEEDINGS AGAINST ANY PARTY IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY PARTY
AGAINST ANY OTHER PARTY OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY PARTY PURSUANT TO THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

Section 6.8 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS



--------------------------------------------------------------------------------

RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.17 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 6.9 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by SunGard Financing pursuant to
Article II, (ii) the indemnification and payment provisions of Article VI, and
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.

 

Section 6.10 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement that are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 6.11 Disclaimer of Interest. SunGard Funding II disclaims all right,
title and interest in the “Receivables”, “Collections”, “Related Security”,
“Assets” and “SunGard Financing Related Security” as defined in the Insured
First Step Agreement and Insured Second Step Agreement.

 

Section 6.12 Availability of Funds. Notwithstanding anything in this Agreement
to the contrary, SunGard Funding II shall not have any obligation to pay any
amount required to be paid by it to SunGard Financing hereunder in excess of any
amount available to SunGard Funding II after paying or making provision for the
payment of its other obligations. All payment obligations of SunGard Funding II
hereunder are contingent on the availability of funds in excess of the amounts
necessary to pay its other obligations; and each of SunGard Financing agrees
that it will not have a claim under Section 101(5) of the Bankruptcy Code if and
to the extent that any such payment obligation owed to it by SunGard Funding II
exceeds the amount available to SunGard to pay such amount after paying or
making provision for the payment of its other obligations.

 

Section 6.13 Assignment. SunGard Financing hereby assigns to SunGard Funding II
all of its direct and indirect rights and remedies under each of the First Step
Agreement, the Performance Undertaking and the Collection Agent Agreement.
SunGard Funding II shall be entitled to exercise, without notice or consent of
SunGard Financing , any and all direct and indirect rights and remedies of
SunGard Financing under the First Step Agreement, the Performance Undertaking
and the Collection Agent Agreement from time to time, but shall have no
obligations under thereunder or any liability for any loss, expense, claim or
damage incurred by or asserted against any Borrower Party by reason of its acts
or omissions relating thereto. SunGard Financing consents to the assignment by
SunGard Funding II of its right, title and interest under this Agreement, the
First Step Agreement, the Performance Undertaking and the Collection Agency
Agreement to the Administrative Agent for the benefit of the Lenders and the
Insurer, and to the exercise of all or any portion of such rights and remedies,
and the rights and remedies of SunGard Funding II under this Agreement, by the
Administrative Agent for the benefit of the Lenders and the Insurer, but none of
the Administrative Agent, the Lenders or the Insurer shall have any obligations
thereunder to any Borrower Party or any liability for any loss, expense, claim
or damage incurred by or asserted against any Borrower Party by reason of the
Administrative Agent’s, the Lenders’ or the Insurer’s acts or omissions relating
thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SUNGARD FINANCING LLC, as Transferor

By:

  /s/    MICHAEL J. RUANE        

Name:

  Michael J. Ruane

Title:

  President, Treasurer and Assistant Secretary

SUNGARD FUNDING II LLC, as Transferee

By: SunGard Financing LLC, its Manager

By:

  /s/    MICHAEL J. RUANE        

Name:

  Michael J. Ruane

Title:

  President